Citation Nr: 0410359	
Decision Date: 04/21/04    Archive Date: 04/30/04

DOCKET NO.  02-13 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for a 
right ankle fracture.

2.  Whether new and material evidence has been received to reopen 
the claim for service connection for a left anterior thigh muscle 
hernia.



REPRESENTATION

Appellant represented by:	Non Commissioned Officers 
Association


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION


The veteran had active military service from August 1986 to August 
1989.

This matter came before the Board of Veterans' Appeals on appeal 
from decisions by the Department of Veterans Affairs (VA) 
Nashville, Tennessee Regional Office (RO).  A December 2001 rating 
decision denied the veteran an increased (compensable) evaluation 
for his service connected right ankle disorder.  An April 2002 
rating decision declined the veteran's application seeking to 
reopen his claim for entitlement to service connection for a 
muscle hernia of the left thigh.

In April 2003, the veteran appeared and offered testimony in 
support of his claims before the undersigned Veterans Law Judge.  
The transcript of the veteran's testimony has been associated with 
his claims file.



FINDINGS OF FACT

1.  In an unappealed August 1997 rating decision, a prior grant of 
service connection for muscle hernia, left anterior thigh was 
severed.  

2.  The additional evidence received since the August 1997 rating 
decision is either cumulative or it does not bear directly and 
substantially upon the specific matter of whether the veteran 
experienced aggravation of a left muscle thigh injury in service 
and when considered alone or together with all the evidence both 
old and new is not so significant that it must be considered to 
fairly decide the merits of the claim.  



CONCLUSION OF LAW

The evidence received since the August 1997 rating decision that 
severed service connection for a muscle hernia of the left 
anterior thigh is not new and material; the August 1997 rating 
decision is final and the claim is not reopened.  38 U.S.C.A. §§ 
5103, 5103A, 5107, 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156(a), 
20.302, 20.1103 (2003).
  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that the recently enacted Veterans Claims 
Assistance Act (VCAA) of 2000 and its implementing regulations 
essentially eliminate the requirement that a claimant submit 
evidence of a well-grounded claim, and provide that VA will assist 
a claimant in obtaining evidence necessary to substantiate a 
claim, but is not required to provide assistance to a claimant if 
there is no reasonable possibility that such assistance would aid 
in substantiating the claim.  38 C.F.R. § 3.159(c)-(d) (2003).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the claimant 
and the claimant's representative, if any, of any information and 
any medical or lay evidence, not previously provided to the 
Secretary, that is necessary to substantiate the claim.  As part 
of the notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, of 
the evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  38 
C.F.R. § 3.159(b) (2003).

The Board notes that a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans Affairs, 
345 F.3d 1334 (Fed. Cir. 2003), the United States Court of Appeals 
for the Federal Circuit (Court) invalidated the 30-day response 
period contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 
38 U.S.C.§ 5103(b)(1). 

The Court made a conclusion similar to the one reached in Disabled 
Am. Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 1348 
(Fed. Cir. 2003) (reviewing a related Board regulation, 38 C.F.R. 
§ 19.9).  The Court found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCCA duty to notify is misleading and 
detrimental to claimants whose claims are prematurely denied short 
of the statutory one-year period provided for response.  

With respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Section 701 of 
the Act contains amendments to 38 USC §§ 5102 and 5103.  The Act 
contains a provision that clarifies that VA may make a decision on 
a claim before the expiration of the one-year VCAA notice period.  
Veterans Benefits Act of 2003, P.L. 108- __ ,Section 701 (H.R. 
2297, December 16, 2003)

In Pelegrini v. Principi, 17 Vet. App. 412 (2004), the United 
States Court of Appeals for Veteran Claims (Court) held that a 
VCAA notice must be provided to a claimant before the initial 
unfavorable determination by the RO.  The Court further held that 
the VCAA requires the following: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) inform 
the claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that pertains to 
the claim. This latter requirement to tell the claimant to provide 
any evidence however has been held to be obiter dictum (a judicial 
comment unnecessary to the decision in the case and therefore not 
precedential).  See VAOPGCPREC 1-2004.

The record reflects, with respect to the application to reopen the 
claim for service connection, that the VA has made reasonable 
efforts to notify the veteran of the information and evidence 
needed to substantiate his claim.  The veteran was provided copies 
of the rating decisions noted above and an August 2002 statement 
of the case.  These documents, collectively, provide notice of the 
law and governing regulations, to include the provisions of the 
VCAA, as well as the reasons for the determination made regarding 
his claim.  By way of these documents, the veteran was also 
specifically informed of the cumulative evidence already having 
been previously provided to VA or obtained by VA on his behalf.  
Further, in an August 2001 letter, the RO specifically informed 
the veteran, with respect to his application seeking to reopen his 
claim for service connection for a left thigh disorder, of the 
information and evidence needed from him to substantiate his 
claim, evidence already submitted and/or obtained in his behalf, 
as well as the evidence VA would attempt to obtain.  The record 
discloses that VA has met its duty to assist the veteran also in 
obtaining evidence necessary to substantiate his claim.  Most 
notably VA treatment records and reports of comprehensive VA 
examinations provided to him since service, in addition to his 
service medical records, have been obtained and associated with 
his claims file.  There is no identified evidence that has not 
been accounted for and the veteran's representative has been given 
the opportunity to submit written argument. Therefore, under the 
circumstances, the Board finds that VA has satisfied both its duty 
to notify and assist the veteran in this case and adjudication of 
this appeal at this juncture poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

Factual Background.

The veteran is seeking to reopen his claim for entitlement to 
service connection for a left anterior muscle hernia.  Service 
connection had been initially established for this disorder by an 
RO rating decision dated in September 1994 on the basis of in-
service aggravation of a condition that pre-existed service.  
Service connection for this disorder was subsequently severed in 
August 1997 by the RO pursuant to the provisions of 38 C.F.R. § 
3.105 (d) (1997) on a finding of clear and unmistakable error in 
the September 1994 rating decision.  In May 2001, the veteran 
filed his application to reopen the claim for service connection 
for a left thigh disorder.  Therefore, his application to reopen 
the claim for a left disorder was initiated prior to August 29, 
2001, the effective date of the amended § 3.156, which redefines 
the term "material evidence" for the purpose of determining if 
previously denied claim can be reopened.  See Fed. Reg. 45,620, 
45,629-30 (August 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.156(a).  VA has specifically provided that the 
amendments to 38 C.F.R. § 3.156 will be applicable to all claims 
filed on or after August 29, 2001.  As a result, the amended 
regulatory provisions redefining the term "material evidence" are 
not applicable to the veteran's April 2000 claim to reopen.  

In this case, service connection for a left anterior thigh muscle 
hernia, as noted above, was severed by an RO rating decision dated 
in August 1997.  That decision was predicated on a finding that a 
blunt trauma injury to the left thigh sustained in service 
resulting in a hematoma formation, resolved leaving no post 
service residual disability and that the preservice left thigh 
condition was not aggravated by service.  The veteran was notified 
of this decision and of his appellate rights in a VA letter dated 
in August 1997 and did not appeal.  Thus the August 1997 rating 
decision became final based on the evidence then of record.  38 
U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103.  

With respect to a claim that has been finally disallowed, the law 
and regulations provide that if new and material evidence has been 
presented or secured, the claim may be reopened and the former 
disposition reviewed.  38 U.S.C.A. § 5108.  "New and material" 
evidence is defined as evidence not previously submitted, 
cumulative or redundant, and which by itself, or with evidence 
previously submitted, is so significant that it must be considered 
to fairly decide the merits of the claim.  38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F3d 1356 (Fed. Cir. 1998); see also, Evans v. 
Brown, 9 Vet. App. 273 (1996).  

Furthermore, the Court has stated that in determining whether the 
evidence is new and material, the credibility of the newly 
presented evidence is to be presumed.  See Kutscherousky v. West, 
12 Vet. App. 369, 371 (1999) (per curiam) (holding that the 
"presumption of credibility" doctrine as articulated in Evans v. 
Brown, 9 Vet. App. 273 (1996), was not altered by the ruling in 
Hodge, and continues to be binding precedent).  The Board is 
required to give consideration to all the evidence received since 
the last disallowance of the claim on any basis, in this case the 
RO decision in August 1997.  See Hickson v. West, 12 Vet. App. 
247, 251 (1999).  

Service connection is warranted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2002).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).   

A veteran is presumed to be in sound condition, except for 
defects, infirmities, or disorders noted when examined, accepted, 
and enrolled for service, or when clear and unmistakable evidence 
establishes that an injury or disease existed prior to service and 
was not aggravated by service.  38 U.S.C.A. § 1111 (West 2002).  
The burden is on the Government to rebut the presumption of sound 
condition upon induction by clear and unmistakable evidence 
showing that the disorder existed prior to service and was not 
aggravated by service.  VAOPGCPREC3-2003 (holding in part, that 38 
C.F.R. § 3.304(b) is inconsistent with 38 U.S.C. § 1111 to the 
extent it states that the presumption of sound condition may be 
rebutted solely by clear and unmistakable evidence that a disease 
or injury existed prior to service.  A preexisting injury or 
disease will be considered to have been aggravated by active 
military, naval or air service, when there is an increase in 
disability during such service, unless there is a specific finding 
that the increase in disability is due to the natural progress of 
the disease.  38 U.S.C.A. §§ 1111, 1137, 1153 (West 2002); 38 
C.F.R. §§ 3.304, 3.306 (2002).  
  
In this case, the evidence of record at the time of the August 
1997 rating decision included the veteran's service medical 
records, which includes a copy of the veteran's June 1986 medical 
examination for service entrance.  On this examination a clinical 
evaluation of the veteran noted an eight-inch surgical scar on the 
veteran's left thigh.  On a contemporaneous report of medical 
history the veteran reported that at age 17 he underwent surgical 
correction of blood veins in the left leg.  Chronological service 
medical records compiled thereafter show that in August 1988 the 
veteran was hospitalized for complaints referable to a left thigh 
anterior thigh mass and swelling, after a blunt trauma 3 weeks 
earlier.  It was noted at that time that the veteran had a history 
of surgery to the left anterior thigh in 1984 for possible 
vascular malformation.  The veteran's treating physicians reported 
that they had contacted the private medical facility responsible 
for the veteran's evaluation and treatment in 1984 and were 
informed that findings at that time had revealed fibroid tissue 
with adipose tissue and increased vascularity, which could not be 
completely differentiated from a possible hemangioma, but was not 
consistent entirely with that diagnosis.  The veteran reported 
with respect to his current left thigh problems, that he had 
developed local swelling from his recent trauma accompanied by 
pain.  While hospitalized the veteran's swelling and pain, were 
noted to be decreased and gone, respectively.  He was discharged 
following conservative treatment in early September 1988.  Blunt 
trauma, left thigh with hematoma formation was the diagnosis at 
discharge.  Also of record in August 1997, were reports of medical 
examination afforded the veteran in February 1990 and January 
1991as a member of the Army National Guard.  On both of these 
examinations clinical evaluations of the veteran's lower 
extremities were negative, exclusive of the left thigh scar 
initially noted on his medical examination for service induction 
in June 1986.  Also on file was a report of VA hospitalization in 
November 1993 for complaints referable to the left thigh.  It was 
noted on this hospitalization that the veteran had a history of a 
mass in his thigh, which had been removed approximately 7 years 
earlier, recurred approximately 4 years ago and had recently 
become larger and more painful.  Following admission, the veteran 
was admitted to the orthopedic service and taken to the operating 
room where he underwent excision of the mass of his left thigh.

Also considered in August 1997 was a report of a comprehensive VA 
examination afforded the veteran in January 1997.  On this 
examination the veteran informed his examiner that he had 
sustained an injury to his left thigh in service when a 70 lb 
field radio flew out of its mount and struck his left thigh.  It 
was noted that the veteran had subjective complaints of left thigh 
and knee pain with intermittent swelling, especially about the 
left knee.  Following a review of the veteran's medical records, 
and a physical examination, significant for atrophy of the left 
quadriceps muscles and mild tenderness of the anterior and lateral 
portions of the left thigh, as well as left thigh scarring, status 
post resection of arteriovenus malformation of the left thigh with 
surgical loss of the rectus femoris and partial loss of the vastus 
lateralis muscles of the left thigh was diagnosed.  The veteran's 
examiner stated that the veteran's arteriovenus malformation was a 
developmental condition, which was not related to trauma.  He 
further stated that it is possible that previous thigh trauma may 
have heightened the awareness of the left thigh mass but that the 
mass itself is unrelated to the left thigh trauma the veteran 
experienced in service. 

On the basis of the evidence described above, the RO, in its 
August 1997 rating decision, found that a blunt trauma injury to 
the left thigh sustained in service resulting in a hematoma 
formation, resolved leaving no post service residual disability 
and that the preservice left thigh condition was not aggravated by 
the veteran's service.  

Evidence associated with the claims file since August 1997 and 
relevant to the claim for a left thigh disorder includes a 
November 1993 VA surgical pathology report, a VA outpatient 
treatment record dated in April 2001, two original service medical 
records not heretofore associated with the veteran's claims file, 
a report of a VA examination afforded the veteran in December 
2001, and a transcript of the veteran's testimony at his personal 
hearing on appeal in April 2003.  

Service medical records received from the veteran in November 
2001, record evaluation and treatment in February and April 1987, 
referable to the veteran's service-connected right ankle.  The 
November 1993 pathology report notes as brief clinical history 
that the veteran had complained of a mass in the left thigh that 
had become painful 10 months ago and that he had a much smaller 
mass removed 7 years ago.  Following microscopic examination of 
the muscle fragments excised, angiomatosis of soft tissue 
(arteriovenous malformation) was diagnosed.  The veteran presented 
to a VA outpatient treatment facility in April 2001, with the 
report of no acute problems.  He, however, stated that his left 
knee and upper leg still bothered him and that he desired to have 
it evaluated.  Physical examination revealed some left thigh 
atrophy and loss of shape.  VA examination of the veteran in 
December 2001 was focused primarily on the veteran's complaints 
referable to his right ankle.  It was, however, noted on this 
examination that the veteran reported that his right ankle 
problems combined with his left lower extremity condition 
prevented him from performing construction work.  With respect to 
his left lower extremity, the veteran was advised by his examiner 
to return to the VA orthopedic clinic for related treatment.

Testimony elicited from the veteran in April 2003 included a 
description of treatment rendered to him prior to service for a 
left thigh condition, which he described as a blood clot.  He 
further described events surrounding the injury he sustained to 
his left thigh in service.  The veteran testified that while on 
maneuvers, a field radio, weighing approximately 40 to 50 pounds 
and at head level, fell from its mounted position directly on his 
thigh.  The veteran said that this injury resulted in his 
subsequent hospitalization due to left thigh swelling.  The 
veteran stated that following a period of hospitalization, his 
swelling subsided and he was returned to duty on physical profile.   
The veteran further testified as to evaluation and treatment 
provided to him for his left thigh complaints following service. 

Analysis

The Board has reviewed the evidence received since the August 1997 
rating decision severing service connection for a left anterior 
thigh muscle hernia and finds that the copies of the veteran 
service medical records received in November 2001, while not 
previously of record and, thus, new are not material as they 
document evaluation and treatment in service unrelated to the 
veteran's left thigh disorder.  The VA outpatient treatment record 
dated in April 2001 and the report of the veteran's VA examination 
in December 2001 are arguably new, as they provide more recent 
clinical evaluation of the veteran left thigh disorder not 
previously on file.  However, the Board concludes that this 
evidence is not material.  The matter under consideration is 
whether the veteran's left thigh disorder, found to preexist 
service, as conceded by the veteran and determined by the RO in 
August 1997, was aggravated by service.  The evidence submitted by 
the veteran in connection with the current attempt to reopen the 
previously denied claim addresses the veteran's left thigh 
condition only in the context of current evaluation.  It does not 
demonstrate either service incurrence or in-service aggravation of 
this disorder by evidence of a worsening of the underlying 
condition.  See Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).   
Records of clinical evaluations many years after service, which do 
not indicate in any way that this condition is service connected, 
do not constitute new and material evidence upon which the claim 
for service connection for a left thigh disorder can be reopened.  
See, e.g., Cox v. Brown, 5 Vet. App. 95 (1993).  

While the veteran's recent testimony addresses his clinical 
history and symptomatology, it is not competent evidence of 
medical causation or the etiology of a current disability.  See 
Miller v. Derwinski, 2 Vet. App. 578. 580 (1992) (citing Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992)).  Thus, it is 
insufficient to reopen a previously denied claim.

In sum, the evidence received from the veteran fails to show that 
he has a left thigh disorder, which is attributable to service by 
way of either initial onset during service or by aggravation of a 
preexisting condition.  The evidence received since the August 
1997 rating decision is thus not so significant that by itself, or 
in connection with the evidence previously assembled, must be 
considered in order to fairly decide the merits of the veteran's 
claim.  As there is no additional evidence that is both new and 
material within the meaning of 38 C.F.R. § 3.156(a), the claim for 
entitlement to service connection for a left anterior muscle thigh 
hernia is not reopened.  The appeal is denied.


ORDER

New and material evidence not having been submitted to reopen a 
claim for entitlement to service connection for a left anterior 
thigh muscle hernia, the appeal is denied.


REMAND

The Board notes that the VCAA essentially eliminates the 
requirement that a claimant submit evidence of a well-grounded 
claim, and provides that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim if there is a 
reasonable possibility that such assistance would aid in 
substantiating the claim.  It also requires VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the claimant 
and which part, if any, VA will attempt to obtain on behalf of the 
claimant.

With respect to the issue of entitlement to an increased 
(compensable) disability evaluation for the veteran's right ankle 
fracture the Board notes that while the RO sent the veteran a 
letter in August 2001 that referred in general to a reopened claim 
for service connection for a left thigh disorder, this letter only 
advised the veteran of the types of evidence necessary to show 
that a previously severed claim for entitlement to service 
connection should be reopened because new and material evidence 
has been received since the severance action.  As such, neither 
the veteran nor his representative were provided with any notice 
of the information and medical and/or lay evidence necessary to 
substantiate the veteran's claim for an increased rating, (i.e., 
evidence tending to show that the veteran meets the criteria for 
the next higher rating for a right ankle fracture) nor of the 
division of duties in obtaining this evidence.  Hence, there is 
nothing in the record, relative to the veteran's increased rating 
claim, that satisfies the notification requirements of the VCAA, 
and action by the RO is needed to satisfy those requirements.  See 
Disabled American Veterans v. Principi, 327 F.3d 13399 (Fed. Cir. 
2003).


In view of the above this case is REMANDED to the RO, via the 
Appeals Management Center (AMC) in Washington, DC, for the 
following actions:

1.  With respect to the claim of entitlement to an increased 
(compensable) disability rating for a right ankle fracture, the RO 
should send the veteran a letter that complies with the 
notification requirements of the VCAA, to specifically include 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 2002), and any other 
applicable legal precedent.

2.  The RO should contact the veteran and request that he identify 
all VA and non-VA providers who possess records, not already 
associated with the claims file pertaining to treatment or 
evaluation of him since his VA examination in December 2001 for 
complaints referable to right ankle disorder in issue.  After 
securing any necessary release required, the RO should obtain all 
identified records.  The RO should then ensure that all relevant 
records of contemporary VA treatment or clinical evaluation are 
associated with the veteran's claims file.  

3.  Thereafter, and after any other appropriate development, the 
RO should readjudicate the issue of entitlement to an increased 
(compensable) disability rating for a right ankle fracture, in 
light of all pertinent legal authority and the evidence of record.  
If the determination remains adverse to the veteran, he and his 
representative should be provided a supplemental statement of the 
case and afforded an opportunity to respond before returning the 
claim file to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by the 
Board and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




	                        
____________________________________________
	N. R. Robin
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



